DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

EXAMINER’S AMENDMENT
Examiner has made an informal examiner’s amendment as title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The title has been changed to the following: -- SEMICONDUCTOR DEVICE FROM TRANSFERRING PROGRAMS FROM A ROM TO AN SRAM--

Allowable Subject Matter
Claim(s) 1-19 are allowed

The following is a statement of reasons for the  allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 1):
a first step of turning on a power supply of the ROM and lowering a threshold voltage of the SRAM; 
a second step of setting the signal of the first frequency as the system clock signal and transferring the first program from the ROM to the SRAM based on the first frequency; and 
a third step of turning off the power supply of the ROM, setting the signal of the second frequency as the system clock signal, heightening the threshold voltage of the SRAM, and executing the first program transferred to the SRAM based on the second frequency.

The prior art does not appear to disclose (as recited in claim 17):
the first program transferred to the SRAM, in synchronization with a system clock signal, wherein 
the first program is transferred from the ROM to the SRAM repeatedly, and wherein 
a frequency of the system clock signal when the processor executes the first program transferred to the SRAM is lower than a frequency of the system clock signal when the processor transfers the first program from the ROM to the SRAM.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kamohara, US 20160180923 A1 does not appear to disclose executing the first program transferred to the SRAM based on the second frequency.

Hanson, US 20190079575 A1 does not appear to disclose executing the first program transferred to the SRAM based on the second frequency.

Kataoka, US 20170062041 A1 does not appear to disclose executing the first program transferred to the SRAM based on the second frequency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/16/2022